UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2003 [ ] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-30375 LAS VEGAS GAMING, INC. (Exact name of Small Business Issuer as specified in its charter) Nevada 88-0392994 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 3, NEVADA 89146 (Address of principal executive offices) 702-733-9703 (Issuers telephone number) (Former name, former address and former fiscal year if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [ X ] Yes [ ] No State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: shares of Common Stock as of November 15, 2003. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements GENERAL The Companys unaudited financial statements included with this Form 10-QSB are as follows: Balance Sheets as of September 30, 2003(unaudited), and December 31, 2002; Statements of Operations for the three months ended September 30, 2003, and September 30, 2002 (unaudited); Statements of Operations for the nine months ended September 30, 2003, and September 30, 2002 (unaudited); Statement of Stockholders' Equity for January 1, 2003 to September 30, 2003 (unaudited); Statement of Cash Flows for the nine months ended September 30, 2003 and 2002 (unaudited); Notes to Unaudited Financial Statements. The unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for this interim period are not necessarily indicative of the results that can be expected for the full year. 2 LAS VEGAS GAMING, INC. AND SUBSIDIARY BALANCE SHEETS September 30, 2003 (Unaudited) December 31, 2002 ASSETS Current assets: Cash $ $ Accounts receivable, net of allowance Other receivable 0 Inventory Prepaid expenses Jackpot reserve deposits Equipment and software, net of accumulated depreciation Other assets: Goodwill Trademarks, copyrights, patents and other intangibles net of accumulated amortization of $305,500 and $269,500 Due from officers Deposits and other $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Customer deposits 0 P rogressive jackpot liability Notes payable 0 F1 Stockholders' equity: Series A Convertible preferred stock, $.001 par, 5,000,000 shares authorized, 541,400 shares issued and outstanding Series B Convertible preferred stock, $.001 par, 5,000,000 shares authorized, 250,440 shares and zero shares issued and outstanding 0 Common stock, $.001 par, 25,000,000 shares authorized, 6,686,955 shares and 5,845,455 shares issued and outstanding Additional paid-in capital Due from officers and stockholders Deficit $ $ See notes to financial statements F2 LAS VEGAS GAMING, INC. AND SUBSIDIARYSTATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIODS ENDED SEPTEMBER 30, 2(Unaudited) Three Months Ended September 30, 2003 Three Months Ended September 30, 2002 Revenues Casino inter-linked systems $ $ Royalties Product sales Costs and expenses Gaming operations Cost of products General and administrative Research and development Depreciation and amortization Loss before interest and other income ) Interest and other income and expense Net loss $ $ ) Basic and diluted net loss per share $ $ ) Weighted average shares outstanding See notes to financial statements. F3 LAS VEGAS GAMING, INC. AND SUBSIDIARY STATEMENTS OF OPERATIONS FOR THE NINE MONTH PERIODS ENDED SEPTEMBER 30, 2(Unaudited) Nine Months Ended September 30, 2003 Nine Months Ended September 30, 2002 Revenues Casino inter-linked systems $ $ Royalties Product sales Costs and expenses Gaming operations Cost of products General and administrative Research and development Depreciation and amortization Loss before interest and other income ) Interest and other income Net loss $ $ ) Basic and diluted net loss per share $ $ ) Weighted average shares outstanding See notes to financial statements. F4 LAS VEGAS GAMING, INC. AND SUBSIDIARY STATEMENT OF STOCKHOLDERS EQUITY FOR THE PERIOD FROM JANUARY 1, 2, 2003 (unaudited) Series A preferred stock par value Series B preferred stock par value Common stock par value Additional paid-in capital Due from officers/ shareholders Deficit Balances, January 1, 2003 $ 0 ) ) 580,000 shares issued incident to acquisitions of Triple Win in Nevada, Inc. 261,500 shares issued incident to acquisition of Imagineering Systems, Inc. Sale of 250,440 shares Warrants issued to purchase game rights Stock-based compensation Liabilities settled for stock options Net loss ) Balances, September 30, 2003 ) ) See notes to financial statements. F5 LAS VEGAS GAMING, INC. AND SUBSIDIARY STATEMENTS OF CASH FLOWS FOR THE NINE MONTH PERIODS ENDED SEPTEMBER 30, 2(Unaudited) Nine Months Ended September 30, 2003 Nine Months Ended September 30, 2002 Operating activities: Net cash used in operating activities $ $ ) Investing activities: Acquisitions Deposits and other ) Jackpot reserves ) Purchase of equipment ) Cash provided by (used) in investing activities ) Financing activities: Proceeds from exercise of stock options 0 Repayment of borrowings 0 Proceeds from sale of preferred stock 0 Cash provided by financing activities Increase (decrease) in cash ) Balance, beginning of period Balance, end of period $ $ Non-cash financing and investing activities Warrants issued to acquire game rights $ Common stock and payable issued in connection with acquisitions $ Options issued to repay debt $ See notes to financial statements. F6 LAS VEGAS GAMING, INC. NOTES TO UNAUDITED FINANCIAL STATEMENTS 1. Basis of Presentation: The accompanying financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission relating to interim financial statements. Accordingly, certain information and footnote disclosures normally included in the annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. For further information, please refer to the annual financial statements of the Company, and the related notes, included within the Companys Annual Report on Form 10-KSB for the fiscal year ended December 31, 2002, previously filed with the Securities & Exchange Commission, from which the Balance Sheet information as of December 31, 2002, is derived. The Company utilizes Financial Accounting Standard Board (FASB) Statement No. 123, Accounting for Stock-Based Compensation , for valuing compensatory stock and option awards. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. The results for the interim period are not necessarily indicative of the results to be expected for the full year. 2. Contingencies: Gaming regulations and licensing. The Company is licensed to conduct gaming operations in Nevada, New Mexico, Arizona, Mississippi, Nebraska, Oregon, Washington and certain Native American tribes. Failure to retain the necessary licenses would prevent the Company from fully implementing its business plans and could have an adverse effect on the Company. Progressive jackpots . The Company provides cash reserve deposits and may directly or indirectly purchase insurance to fund the base jackpot liability. The Company's progressive jackpot commitment at September 30, 2003, was $3,819,053. The Company's insurance and cash reserves exceed its total commitment by approximately $4,111,825. 3. Acquisitions: Triple Win in Nevada. Effective April 30, 2003, the Company acquired Triple Win in Nevada, Inc. (TWIN), a bingo supply distributor in a transaction valued at $880,000, including 580,000 shares of LVGIs restricted common stock plus $300,000 of notes and cash paid to the former stockholders of TWIN. The transaction was accounted for in accordance with FASB Statement No. 141, Business Combinations , and resulted in $623,295 of recorded goodwill. Imagineering. Effective July 1, 2003, the Company acquired Imagineering Systems, Inc. (Imagineering), a manufacturer of keno equipment and provider of the operating system used by the Companys keno games, in primarily a stock for stock transaction. The transaction was accounted for in accordance with FASB Statement No. 141, Business Combinations , and resulted in $512,205 of recorded goodwill. F7 I tem 2. Managements Discussion and Analysis of Financial Condition and Results of Operations This report on Form 10-QSB contains certain forward-looking statements within the meaning of section 21(e) of the Securities Exchange Act of 1934, as amended, and other applicable securities laws. All statements other than statements of historical fact are "forward-looking statements" for purposes of these provisions, including any projections of earnings, revenues, or other financial items; any statements of the plans, strategies, and objectives of management for future operation; any statements concerning proposed new products, services, or developments, any statements regarding future economic conditions or performance, statements of belief, and any statement of assumptions underlying any of the foregoing. Such forward-looking statements are subject to inherent risks and uncertainties, and actual results could differ materially from those anticipated by the forward-looking statements. Overview The Company is in the business of marketing and distributing casino games and is expanding into the distribution of certain related gaming supplies and equipment. The Company is licensed by gaming regulatory agencies in Nevada, Mississippi, Nebraska, Oregon, Washington and Arizona. The Company is positioned to offer its games, supplies, and equipment to approximately 500 casinos in these states and is planning for growth in Native American venues and certain foreign countries. There is currently no public market for the Companys common stock. Management intends to apply for listing and to be traded on an exchange as soon as sufficient revenues and profits are being generated. Management anticipates that a modest level of profits will be generated by the second quarter of 2004. Historically, the Companys revenues have been generated primarily from one game, Nevada Numbers, which is operated exclusively in Nevada. In April, the Company launched its second linked, progressive keno game, The Million Dollar Ticket (TMDT), on its Nevada Numbers network. This game offers a $1,000,000+ jackpot. On April 30, the Company consummated its acquisition of Triple Win in Nevada (TWIN), and on July 1, the Company consummated its acquisition of Imagineering Systems, Inc. (ISI). Management believes that the addition of these two companies will significantly enhance both revenue and cash flow in the coming periods. In July, the Company began operating a new bingo game, Super Bonanza, in eight Nevada casinos. The Company expects to be operating the game in approximately 12 casinos by year end. Results to date are meeting managements expectations. In addition, management anticipates expansion of The Million Dollar Ticket into several more Native American casinos during the fourth quarter of 2003. Liquidity and Capital Resources As of September 30, 2003, the Company maintained $1,211,825 in cash and cash equivalents and $3,819,053 in jackpot reserve deposits (collectively, "Liquid Resources"). Management anticipates that it will continue to operate at a cash flow deficit over the next two quarters as the Company expends cash for, among other things, supporting new ventures particularly in bingo, the purchase of equipment for and the marketing and promotion of the Nevada Numbers network, and the expansion into Native American casinos. 3 To fund its business plans, the Company is offering for sale through a best-efforts, exempt private placement offering, up to 500,000 Shares of Series B Convertible Preferred Stock (the "Shares"). To date, the Company has collected $1,252,200 from the sale of 250,440 shares and believes, although there is no assurance that, it will be able to raise the full amount allowed under the offering. The purchase price is $5.00 per Share. Each share is convertible into five common shares at any time at the holder's option. The convertible preferred shares are non-voting, non-coupon and non-interest bearing, and carry no preference rights as to dividends. Provided the Companys stock is traded on a public exchange, the Company will be able to call these shares during the first two years they are outstanding by returning 125% of the amount invested. This means that, at any time within 24 months of the issuance of the Series B Convertible Preferred shares, the Company will have the right to force the holder to return and cancel the Shares in exchange for the payment of 125% of the amount originally paid for the Shares. Following this two year period and continuing indefinitely, the Company will continue to have this right to call in and force the cancellation of the Shares based upon the payment to the holder of 125% of the amount originally paid for the Shares plus an additional 10% of the amount originally paid for the shares for each year thereafter. If, at any time, the funds provided by the sale of the Shares are no longer needed or used to provide jackpot security for Nevada Numbers, then each holder of the Series B Convertible Preferred Stock will have the right to sell back up to 50% of the holders Series B Convertible Preferred Stock to the Company in exchange for the amount paid for that stock. And if, at any time, the funds provided by the sale of the Shares pursuant to this Offering are no longer needed or used to provide jackpot security for TMDT, then each holder of the Series B Convertible Preferred Stock will have the right to sell back up to 50% of the holders Series B Convertible Preferred Stock to the Company in exchange for the amount paid for that stock. In addition, beginning on July 31, 2008, and ending on October 31, 2008, the Series B Convertible Preferred Shareholders shall have the right, at their election, to sell back any Series B Convertible Preferred Stock to the Company in exchange for the amount paid for that stock. Results of operations Revenues for the nine months ended September 30, 2003, increased to $1,825,129 from $743,211 for the nine months ended September 30, 2002. This increase in revenue was largely due to the acquisition of TWIN ($955,000) and ISI ($265,000). Revenues from inter-casino linked systems were relatively flat for the two nine-month periods. Gaming operating expenses declined to $927,019 for the nine months ended September 30, 2003, from $1,244,956 for the nine months ended September 30, 2002. This decrease was largely due to a reduction in advertising expenses. The Company incurred general and administrative costs in the amount of $1,501,928 for the nine months ended September 30, 2003, compared with $1,184,853 for the nine months ended September 30, 2002. General and administrative expenses were up primarily due to increases in from professional fees ($127,000) and payroll and related expenses ($234,000) incurred in connection with or as a result of the acquisitions of TWIN and ISI. 4 Net losses for the nine months ended September 30, 2003, were $1,413,212, down from $1,994,510 for the same period ended September 30, 2002. Generally, the decrease in the net loss was the result of the increased revenues resulting from the TWIN and ISI acquisitions and lower advertising expenses. The basic and diluted net loss per share for the nine months ended September 30, 2003, was $0.23, down from a loss of $.34 per share for the same period in 2002. As indicated above, during the last few months the Company has dramatically decreased operating costs while continuing to boost revenues. Management plans to further reduce costs from current levels until operating income permits some modest growth in the Companys infrastructure. Critical accounting policies and estimates The preparation of financial statements in conformity with generally accepted accounting principles requires the Companys management to make estimates and assumptions that affect reported amounts and disclosures, some of which may require revision in future periods. The most significant estimate involves the calculation of the present value of the Nevada Numbers jackpot, the values assigned to individual assets and liabilities in allocating the purchase price in recent acquisitions, and the value of the Company's common shares issued in connection with such acquisitions. The common share value was estimated at $1.00 based upon the contemporaneous offer of convertible preferred shares at $5.00 that are convertible into five common shares. The following is a summary of what management believes are the critical accounting policies related to the Company. Revenue and cost recognition. The operation of casino inter-linked systems varies slightly among jurisdictions as a result of different gaming regulations. However, in all jurisdictions, the linked progressive jackpot increases based on the amount wagered. A percentage of the wagers are recognized as revenue by the Company (and by the participating casinos) and a portion is used to purchase insurance to fund the base progressive jackpot. The Company recognizes a liability and a cost for the present value of the increase in the progressive meter for jackpots not yet won. The winner of a progressive jackpot is paid the amount of the progressive meter in equal installments over a period of 20 years. The Company, at its sole discretion, may offer the winner an option to receive a discounted value immediately. Once an inter-linked Nevada Numbers progressive jackpot is won (none as of September 30, 2003), the Company purchases discounted US Treasury Securities to meet the obligation for the annual payments, assuming a discounted value is not paid immediately. The Company will classify these investments as "held-to-maturity," stated at cost adjusted for the amortization of premiums and accretion of discounts over the term of the security using the interest method. Jackpot reserve deposits. This amount is used for funding LVGIs various jackpot games. Because these funds are used to support operations, they are classified in the financial statements as current assets. 5 Item 3. Controls and Procedures As required by Rule 13a-15 under the Securities Exchange Act of 1934 (the "Exchange Act"), the Company carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures as of September 30, 2003. This evaluation was carried out under the supervision and with the participation of the Chief Executive and Financial Officer, Mr. Russell Roth. Based upon that evaluation, the Chief Executive and Financial Officer concluded that the Companys disclosure controls and procedures are effective in timely alerting management to material information required to be included in our periodic SEC filings. There have been no significant changes in internal controls or in other factors that could significantly affect internal controls subsequent to the date the evaluation was performed. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in the reports filed under the Exchange Act is accumulated and communicated to management, including the Chief Executive and Financial Officer, to allow timely decisions regarding required disclosure. 6 PART II  OTHER INFORMATION Item 1. Legal Proceedings None. Item 2. Changes in Securities and Use of Proceeds The Company issued 261,500 shares of restricted common stock in connection with the acquisition of Imagineering Systems Inc. This transaction was exempt under Section 4(2) of the Securities Act. Item 3. Defaults upon Senior Securities None Item 4. Submission of Matters to a Vote of Security Holders None Item 5. Other Information None Item 6. Exhibits and Reports on Form 8-K. None. Exhibit Number Description of Exhibit Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 7 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LAS VEGAS GAMING, INC. Date: November 18, 2003 /s/ Russell R. Roth Russell R. Roth Chairman of the Board and Chief and Principal Executive and Financial Officer 8
